Citation Nr: 9903649	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected right knee disability.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected left knee disability. 


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1983.

The appeal arises from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claims for 
increased ratings for service-connected left and right knee 
disabilities.  In that decision, the RO continued a 10 
percent rating for the right knee and also continued a 30 
percent rating for the left knee.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of the matter.

In December 1996, the Board remanded the case to the RO for 
additional development.  Subsequently, the RO in a September 
1998 rating action assigned a 20 percent evaluation for the 
right knee disability effective May 1, 1998, and continued a 
30 percent rating for the left knee.  However, inasmuch as a 
higher evaluation for the veteran's right knee condition is 
potentially available, and as the issue of an increased 
rating for the right knee was already in appellate status at 
the time of the September 1998 rating action, the Board will 
consider entitlement to an increased rating for the right 
knee for the entire appeal period.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the claims is of record.

2.  The right knee disability is manifested by X-ray evidence 
of degenerative joint disease (arthritis) of the knee with 
some pain on use relieved by Motrin, limitation of flexion to 
110 degrees and extension to 15 degrees, muscle spasm and 
periodic swelling.  There is also diffuse right knee 
tenderness and some thigh muscle atrophy; right knee 
instability has not been shown.  

3.  The left knee disability is manifested by X-ray evidence 
of degenerative joint disease (arthritis) of the knee with 
some pain on use relieved by Motrin, limitation of flexion to 
120 degrees and limitation of extension to 10 degrees, muscle 
spasm, periodic swelling, diffuse left knee tenderness and 
some thigh muscle atrophy. 

4.  Left knee medial lateral collateral ligament laxity 
causing left knee instability is also shown.  

5.  The veteran's well-healed post-surgical knee scars of 
both right and left knees are asymptomatic and are not shown 
to be painful, ulcerated, or poorly nourished, or to cause 
limitation of function of either knee.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but not higher, for 
impairment of the right knee due to arthritis are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (1998).

2.  The criteria for a rating higher than 30 percent for left 
knee instability are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).  

3.  The criteria for a separate 10 percent rating for painful 
motion due to arthritis of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

The veteran injured his left knee during obstacle course 
training in 1980 in the Marine Corps.  Inservice treatment 
included a medial meniscectomy and anterior cruciate ligament 
reconstruction.  

Service connection for left knee disability was established 
by the RO in a rating decision of January 1990 and a 10 
percent rating was assigned under Diagnostic Code 5257 for 
status post excision of a portion of left medial meniscus 
with repair of the anterior cruciate ligament.  

VA examined the veteran's left knee in October 1990.  The 
veteran complained of constant knee pain, giving out, and 
inability to straighten the leg.  A 6-inch surgical scar was 
reportedly sensitive to touch.  X-rays showed degenerative 
arthritic changes.  Limitation of motion was noted.  

In a final rating action of December 1990, the RO increased 
the left knee disability rating to 30 percent.  

Private medical records received in May 1991 show that the 
veteran underwent surgery in January 1988 for torn right 
anterior ligament; status post right partial meniscectomy.

The veteran underwent VA knee examination in May 1991.  The 
right knee had undergone surgery in 1988 and was currently 
status post surgery with full range of motion.  The examiner 
opined that the right knee condition was secondary to the 
service-connected left knee.

The RO established service connection for the right knee 
secondary to the left knee in a final June 1991 rating 
action.  A 10 percent rating was assigned under Diagnostic 
Code 5259 for status post-right knee surgery.  

Private medical records, which were received in December 
1992, show that the veteran's right knee underwent 
arthroscopy and anterior cruciate substitute graft in October 
1992.  

In a May 1993 rating action a temporary total rating was 
granted for the right knee disorder under 38 C.F.R. § 4.30 
from October 27, 1992 to January 1, 1993.  

Private medical records, which were received in March 1993, 
reflect right knee arthroscopy, anterior synovectomy, and 
manipulation under anesthesia in March 1993.  

In June 1993, the veteran requested that his knees be 
reevaluated.  

Private medical records received in August 1993 show that the 
veteran's right knee underwent additional manipulation under 
anesthesia in June 1993.  In August 1993, right knee 
manipulation under anesthesia, arthroscopy, anterior 
synovectomy, and notch plasty was performed.  

A November 1993 VA examination report reflects left knee 
range of motion from 10 degrees to 140 degrees and full range 
of motion (0 degrees to 140 degrees) on the right.  The 
ligaments were reported to be intact.  X-rays showed some 
left knee irregularity due to prior ligamentous repair.  
There was no significant spurring or synovial effusion of the 
either knee. and a screw and staples in the region of 
anterior cruciate ligament repair of the right knee.  

Private medical records received in November 1994 show that a 
right knee arthroscopy, partial synovectomy, excision of 
Cyclops lesion, and removal of screw and staple was performed 
at Stanford University Medical Center in February 1994. 

In an October 1994 RO rating decision, service connection was 
established for left long thoracic nerve injury and scapular 
winging as secondary to the service-connected right knee.  
Left and right knee disabilities remained evaluated at 30 
percent and 10 percent.

In his notice of disagreement submitted in November 1994, the 
veteran pointed out that since the 30 percent and 10 percent 
knee ratings, both knees had undergone anterior cruciate 
reconstruction. 

In his April 1995 substantive appeal, the veteran reported 
continued difficulties with both knees including absence of 
full extension causing a limp, chronic pain, bone spurs 
causing clicking, pain, and fatigue with motion, and mild 
swelling.  The veteran also reported previous extensive 
surgery and physical therapy for both knees.

According to a May 1995 VA examination report, the veteran 
complained of constant left knee pain and clicks with 
occasional knee swelling.  There were well-healed medial 
operative scars on both knees.  There was no swelling, heat, 
redness, or tenderness.  Flexion of the right knee was from 0 
to 130 degrees.  Flexion of the left knee was from 5 to 130 
degrees.  The ligaments were reportedly intact.  The relevant 
diagnosis was status postoperative knees with degenerative 
joint disease.  X-rays confirmed degenerative changes of both 
knees.  

In a February 1996 RO rating decision, temporary convalescent 
ratings under 38 C.F.R. § 4.30 were assigned for right knee 
convalescence and therapy from March to May 1993, from August 
to October 1993, from February to May 1994 and from September 
to November 1994.  The RO decision reflects that the right 
knee disability was rated 10 percent disabling under 
Diagnostic Code 5257.  The left knee continued to be rated 30 
percent disabling under Diagnostic Code 5257.  

As noted in the introduction, in December 1996, the Board 
remanded the case to the RO with instructions to afford the 
veteran an additional orthopedic examination of the knees and 
to ask the veteran to report any knee treatment that he had 
received since June 1991.  In January 1997, the RO requested 
that the veteran report any additional treatment since June 
1991.  He subsequently reported that he underwent right knee 
surgery at Stanford University in 1992.  

The veteran underwent VA knee examination in March 1997.  The 
examination report notes that X-rays showed degenerative 
joint disease of both knees and post operative changes of the 
right knee.  During the examination, the veteran complained 
of constant knee pain from both knees with occasional 
swelling, locking, and giving away.  He reported that pain 
increased during cold or rainy weather, stair climbing, and 
stooping.  He reported that he could not kneel.   He 
reportedly took 1600 mg. of Motrin daily, rode a bicycle, and 
used ice compresses for relief from knee pain.  The examiner 
noted that the veteran's gait was good.  There was no 
swelling, redness, or effusion at either knee.  The 
circumferences of the knees were equal but there was some 
right thigh atrophy.  Surgical scars were well healed.  The 
examiner reported that it was difficult to get the veteran to 
relax the knees enough to get ranges of motion.  The veteran 
reportedly held the knees rigidly at 10 degrees of flexion.  
With passive resistance, flexion to about 120 degrees was 
obtained, bilaterally.  No instability was detected; however, 
the examiner noted that this could be due to lack of 
relaxation.  The diagnoses were traumatic arthritis of both 
knees with undetermined instability.

A May 1998 VA examination report indicates that the veteran 
complained of constant pain in both knees.  He reported that 
he rode a bicycle, used ice compresses, and reportedly took 
1600 mg. of Motrin daily for knee pain.  He reported that he 
lost about 20 days of work per year because of his knee 
symptoms.  He also reported that cold and rainy weather and 
walking over two blocks or stooping or stair climbing 
exaggerated his symptoms.  He indicated that he could not 
kneel.  The examiner again noted that the veteran's gait was 
good.  There was no swelling, redness, or effusion at either 
knee.  The circumferences of each knee were equal but some 
thigh atrophy was noted by the examiner.  Surgical scars were 
noted to be well healed.  Flexion of the right knee was 
demonstrated from 15 to 110 degrees with hamstring 
contractures of about 30 degrees with the hip flexed at 90 
degrees.  Left knee flexion was demonstrated from 10 to 120 
degrees with hamstring contractures of about 40 degrees.  
There was mild medial lateral collateral ligament laxity of 
about 1+ on the left.  Both joints were diffusely tender.  
The examiner noted that the veteran would not completely 
relax the knees making further motion and instability testing 
impossible.  X-rays showed bilateral medial compartment 
degeneration.  The diagnoses were traumatic arthritis of both 
knees with partial ankylosis and mild instability on the 
left; periodic swelling by patient history; good muscle 
strength with no excess fatigue or incoordination.  The 
examiner noted that the claims file had been reviewed prior 
to examining the veteran.  

In September 1998, the RO assigned a 20 percent rating for 
residuals of right knee medial meniscus surgery under 
Diagnostic Codes 5299 and 5261.  A 30 percent rating for 
residuals of left medial meniscus, postoperative was 
continued under Diagnostic Codes 5299-5257.

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As noted in the factual background, the RO recently assigned 
a 20 percent disability evaluation for right knee impairment 
under Diagnostic Codes 5299-5261.  A 30 percent rating for 
left knee impairment under Diagnostic Codes 5299-5257 has 
been in effect since 1990.  The Board will address whether a 
schedular increase is warranted in either evaluation, the 
applicability of other diagnostic codes that potentially may 
be available, and whether the criteria for assignment of an 
extra-schedular evaluation for overall disability of either 
knee disability are met.

Under Diagnostic Code 5003, degenerative arthritis 
substantiated by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of flexion of the leg (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  See 38 C.F.R. § 4.71, Plate II, § 4.71a, 
Diagnostic Code 5260 (1998).  Limitation of extension of the 
leg (normal being to approximately 0 degrees) will be rated 
as follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
See 38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5261 
(1998).

A.  Increased Rating for the Right Knee.

The veteran's claims files reveal that service connection was 
established for status post right knee surgery in June 1991 
and a 10 percent rating was assigned for semilunar cartilage 
removal under Diagnostic Code 5259.  Subsequent rating action 
assigned Diagnostic Code 5257 and more recently the RO 
assigned Diagnostic Codes 5299 and 5261.  A recent VA 
examination report reflects flexion of the right knee from 15 
to 110 degrees with hamstring contractures of about 30 
degrees with the hip flexed at 90 degrees.  Chronic constant 
knee pain with occasional swelling, locking, and giving away 
were reported.  Reportedly, cold and rainy weather 
exacerbated the symptoms.  X-ray showed degenerative changes.  
The joint was diffusely tender.  The veteran took Motrin for 
knee pain and used ice compresses.  The diagnoses were 
traumatic arthritis with periodic swelling reported by the 
veteran; good muscle strength; and, no excess fatigue or 
incoordination.  The examiner noted that the veteran's gait 
was good and that there was no swelling, redness, or 
effusion.  Instability of the right knee was not shown.

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the evidence favors a 30 percent 
evaluation for the veteran's service-connected right knee 
disability under Diagnostic Code 5261.  A 20 percent rating 
is currently assigned for limitation of extension of the 
right knee under Diagnostic Code 5261.  In this case, the 
limitation of extension of the right knee to 15 degrees, by 
itself, warrants the 20 percent rating according to 
Diagnostic Code 5261.  The rating takes into account the 
symptoms of swelling, muscle spasm as indicated by hamstring 
contractures, and painful motion.  Limitation of flexion to 
110 degrees does not warrant a compensable evaluation in 
itself, but may be considered along with other symptoms such 
as diffuse right knee tenderness, thigh muscle atrophy, 
reports of knee locking and reports of exacerbation of 
symptoms in cold and rainy weather.  In considering these 
symptoms, the Board finds that additional impairment exists 
that is not contemplated in the current 20 percent rating.  
Therefore, according to the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, supra, the Board grants an increased 
rating to 30 percent, the next higher schedular rating.  No 
basis for assignment of a schedular evaluation in excess of 
30 percent for right knee impairment is shown. 
Alternately, the Board has considered the applicability of 
other diagnostic codes to determine if a higher evaluation is 
assignable.  While right knee ankylosis potentially offers a 
higher rating under Diagnostic Code 5256 as do impairment of 
fibula or tibia under Diagnostic Code 5262, the medical 
evidence in this case does not indicate that any of these 
conditions exist.  No other potentially applicable diagnostic 
code offers a rating higher than 30 percent.

B.  Increased Rating for the Left Knee.

Prior to December 1990, the veteran's left knee was rated as 
10 percent disabling under Diagnostic Code 5257.  In October 
1990, the examiner found degenerative arthritic changes and 
limitation of motion of the left knee with subjective 
complaints of pain, giving out, and a sensitive surgical 
scar.  In December 1990, the RO assigned a 30 percent rating 
for the left knee.  The surgical scar has not been shown to 
be sensitive since October 1990.  Current medical evidence 
shows flexion of the left knee from 10 to 120 degrees with 
hamstring contractures of about 40 degrees with the hip 
flexed at 90 degrees, mild medial lateral collateral ligament 
laxity of about 1+.  X-ray showed degenerative changes.  The 
joint was diffusely tender.  The veteran reported constant 
pain, occasional swelling, locking, and giving away, and use 
of Motrin and ice compresses.  Reportedly, cold and rainy 
weather exacerbated his symptoms.  The diagnoses were 
traumatic arthritis with partial ankylosis and mild 
instability; periodic swelling reported by the veteran; good 
muscle strength; and, no excess fatigue or incoordination.  

Under Diagnostic Code 5257, moderate impairment of the knee, 
including recurrent subluxation or lateral instability 
warrants a 20 percent rating, whereas severe disability 
warrants a 30 percent evaluation, the highest available under 
this code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  After considering 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the 30 percent 
rating currently assigned under Diagnostic Code 5257 as the 
findings overall do not indicate more than a severe degree of 
functional loss due to instability, pain and weakness.  
Because the preponderance of the evidence is against the 
claim for an increased rating under Diagnostic Code 5257, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).

Although a VA examiner recently noted partial ankylosis, 
significant range of motion of the left knee was in fact 
demonstrated.  Therefore, rating the left knee for ankylosis, 
or disability comparable to ankylosis under Diagnostic Code 
5256 is not appropriate.  Neither is there found clinical 
evidence of or disability comparable to impairment of fibula 
or tibia.  Therefore, evaluation under Diagnostic Code 5262, 
the only other code providing for a rating in excess of 30 
percent, is not warranted.  No other potentially applicable 
diagnostic code offers a rating higher than the 30 percent 
rating currently assigned under Diagnostic Code 5257.  

Diagnostic Code 5257 provides for evaluation of knee 
instability without reference to limitation of motion.  
Consistent with VA OGC Prec. Op. 23-27 (July 1, 1997) 
(permitting separate evaluations for knee instability and 
limitation of motion due to arthritis) as well as the 
decision of the United States Court of Veterans Appeals in 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14), the Board finds 
that a separate evaluation should be established for 
degenerative arthritis of the left knee.  The evidence 
further indicates that flexion of the left knee is limited to 
120 degrees and there is some pain; however, the limitation 
of motion is not significant enough to warrant a compensable 
evaluation under Diagnostic Code 5260.  There is limitation 
of motion in extension of the left knee to 10 degrees 
warranting a 10 percent rating under Diagnostic Code 5261.  
The Board notes that assignment of a 10 percent evaluation 
for the veteran's painful limited motion is consistent with 
the intent of the rating schedule to recognize painful motion 
as warranting at least the minimum compensable evaluation for 
the joint.  See 38 C.F.R. § 4.59; DeLuca, supra.  In the 
absence of more significant loss however, no more than 10 
percent is warranted under Diagnostic Codes 5003 and 5261.

C.  Scars

The veteran's left and right knee postoperative scars have 
not been rated separately; however, a 10 percent evaluation 
for scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeat ulceration; that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part that they affect.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805 (1998).  In 
this case, the veteran has not alleged that his postoperative 
knee scars are painful and the current medical reports note 
nothing more than well-healed surgical scars over the knees.  
As the scars are not shown to be symptomatic or to result in 
any functional impairment, there is no basis for assignment 
of a compensable evaluation under any potentially applicable 
diagnostic code.


ORDER

1.  A 30 percent rating for right knee disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

2.  A separate 10 percent rating for left knee arthritis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

3.  An evaluation in excess of 30 percent for left knee 
impairment is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


